NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



LORENZO LAMONT HARDY,              )
DOC #R51449,                       )
                                   )
           Appellant,              )
                                   )
v.                                 )                   Case No. 2D17-4611
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed June 26, 2019.

Appeal from the Circuit Court for Pasco
County; Kim Campbell, Judge.

Howard L. Dimmig, II, Public Defender, and
Tosha Cohen, Assistant Public Defender,
Bartow, for Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Johnny T. Salgado,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.


             Affirmed.


SLEET, BADALAMENTI, and ROTHSTEIN-YOUAKIM, JJ., Concur.